


Exhibit 10.34

 

IN THE MATTER OF THE SECURITIES ACT,

R.S.O. 1990, c. S.5, as amended

 

-and-

 

IN THE MATTER OF BIOVAIL CORPORATION, EUGENE N. MELNYK,

BRIAN H. CROMBIE, JOHN R. MISZUK and KENNETH G. HOWLING

 

SETTLEMENT AGREEMENT BETWEEN

STAFF OF THE ONTARIO SECURITIES COMMISSION AND

BIOVAIL CORPORATION

 

I.              INTRODUCTION

 

1.             By Notice of Hearing and related Statement of Allegations dated
March 24, 2008 (the “Notice of Hearing”), the Ontario Securities Commission (the
“Commission”) announced that it proposed to hold a hearing to consider whether,
pursuant to s. 127 and s. 127.1(1) and (2) of the Securities Act, R.S.O. 1990,
c. S.5, as amended (the “Act”), it is in the public interest to make certain
orders against Biovail Corporation (“Biovail”), Eugene N. Melnyk (“Melnyk”),
Brian H. Crombie (“Crombie”), John R. Miszuk (“Miszuk”) and Kenneth G. Howling
(“Howling”) as described in the Notice of Hearing.

 

II.            JOINT SETTLEMENT RECOMMENDATION

 

2.             Staff of the Commission (“Staff”) agree to recommend settlement
of the proceeding initiated in respect of Biovail by the Notice of Hearing in
accordance with the terms and conditions set out below.  Biovail agrees to the
settlement on the basis of the facts agreed to in Part IV and consents to the
making of an Order in the form attached as Schedule “A”.

 

III.           ACKNOWLEDGEMENT

 

3.                                       Biovail admits the facts set out in
Part IV of this Settlement Agreement solely for the purposes of this Settlement
Agreement. This Settlement Agreement and the

 

--------------------------------------------------------------------------------


 

facts and admissions set out herein are without prejudice to Biovail in any
other proceeding including, without limitation, any civil, administrative,
quasi-criminal or criminal actions or proceedings that may be brought by any
person or agency, whether or not this Settlement Agreement is approved by the
Commission.  On March 24, 2008 Biovail announced that it had resolved a
proceeding issued on that day by the United States Securities and Exchange
Commission involving similar issues to those raised in this proceeding.

 

4.             Without limiting the generality of the foregoing, Staff and
Biovail expressly agree that this Settlement Agreement and the facts and
admissions contained in it are made without prejudice to any other respondent to
this proceeding and are not intended to, and do not, bind any other respondent
to this proceeding, whether in this proceeding or in any other proceeding.  In
particular, Staff and Biovail acknowledge that Staff intends to pursue all of
the allegations raised in the Notice of Hearing against all of the remaining
respondents.

 

IV.           FACTS

 

5.             Biovail is a reporting issuer in the province of Ontario.  The
common shares of Biovail are listed and posted for trading on the Toronto Stock
Exchange and the New York Stock Exchange.

 

6.             Biovail is Canada’s largest publicly traded pharmaceutical
company. Since the mid-1990s, Biovail’s strategy has been to apply advanced
drug-delivery technologies to improve the clinical effectiveness of medicines.
The Company’s business strategy involves commercializing these products both
directly (as is the case in Canada) and through strategic partners. Its main
therapeutic areas of focus have historically been central nervous system
disorders, pain management and cardiovascular disease.

 

7.             Melnyk was the Chairman of the Board of Directors of Biovail
until his resignation from the Board effective June 30, 2007.  From
December 2001 to October 2004 Melnyk was Chairman and Chief Executive Officer of
Biovail.  Melnyk resigned as

 

2

--------------------------------------------------------------------------------


 

CEO of Biovail on October 8, 2004.  Melnyk first became a Director of Biovail in
March of 1994.  Melnyk became Executive Chairman of the Board of Biovail in
November of 2004 and relinquished that title on June 27, 2006.  Melnyk is no
longer employed by Biovail and is no longer a director of Biovail.

 

8.             Crombie was the Chief Financial Officer of Biovail from May 2000
to August 2004.  He became the Senior Vice-President, Strategic Development in
August 2004.  Crombie is no longer employed by Biovail.

 

9.             Miszuk was the Vice-President, Controller and Assistant Secretary
of Biovail until 2008.  He had held the positions of Vice-President and
Controller since November of 1997, and the position of Assistant Secretary since
June of 2000.  Miszuk is no longer employed by Biovail

 

10.           Howling was a Senior Vice-President and held the position of Chief
Financial Officer of Biovail in 2006 and 2007.  Howling was Biovail’s
Vice-President, Finance and Corporate Affairs from October 2004 to 2006 and
Vice-President, Finance from May 2000 to October 2004.  During the Material Time
(as defined below), Howling also served as Biovail’s head of investor relations.

 

Overview

 

11.           The conduct at issue relates to Biovail’s annual financial
statements for the fiscal year ended December 31, 2001, interim financial
statements for Q3 of 2001, Q1, Q2 and Q3 of 2002, and Q1, Q2 and Q3 of 2003, as
well as conduct concerning Biovail’s disclosure during that time.  These time
periods are referred to individually as the “Relevant Fiscal Periods” and
collectively as the “Material Time”.

 

12.           As a reporting issuer in Ontario, Biovail has continuous
disclosure obligations pursuant to Part XVIII of the Securities Act, R.S.O.
1990, c. S-5 as amended (the “Act”).  Sections 77 and 78 of the Act and related
provisions in the Regulations direct that all financial statements filed with
the Commission must be prepared in accordance with generally accepted accounting
principles (“GAAP”) recommended

 

3

--------------------------------------------------------------------------------


 

in the Handbook of the Canadian Institute of Chartered Accountants.  Moreover,
all financial statements and other material filed with the Commission must not
be misleading or untrue or omit a fact which would render them misleading.

 

13.           Biovail filed with the Commission during the Material Time
financial statements that, while represented to be prepared in accordance with
Canadian GAAP, were, to the extent described herein, not prepared in accordance
with Canadian GAAP and therefore such filings were contrary to sections 77 and
78 of the Act.  Further, Biovail’s representations that the financial statements
had been prepared in accordance with Canadian GAAP were, to the extent described
below, materially inaccurate, contrary to Ontario securities law and the public
interest.

 

14.           The matters that are the subject of this Settlement Agreement fall
into five general categories:

 

(a)                                  Biovail’s failure to disclose in the
documents filed with the Commission which are listed in Schedule “B” hereto
(Biovail’s “Public Disclosure”) the establishment of and its arrangements with
Pharmaceutical Technologies Corporation (“PTC”);

 

(b)                                 Biovail’s improper recognition in its
interim financial statements for Q2 of 2003 of revenue relating to a sale of
Wellbutrin XL tablets;

 

(c)                                  Biovail’s failure to correct and disclose,
on a timely basis, a material error in its 2003 financial statements;

 

(d)                                 Biovail’s dissemination of incorrect
statements in certain press releases in October 2003 and March 2004, in an
analyst conference call held on October 3, 2003, and in investor meetings held
in October 2003 relating to a truck accident; and

 

(e)                                  Biovail’s provision of materially
inaccurate information to OSC Staff during a continuous disclosure review
conducted in 2003 and 2004 (the “Continuous Disclosure Review”).

 

4

--------------------------------------------------------------------------------


 

Biovail’s Failure to Disclose the Establishment of and its Arrangements with PTC

 

(a)           The Establishment and Activities of PTC

 

15.           In 2001, Biovail sponsored the creation of a research and
development vehicle, eventually incorporated as PTC.  PTC was created to engage
in the application of Biovail’s drug delivery technologies to the formulation
and development of a portfolio of six products.

 

16.           On June 28, 2001, an individual equity investor acquired 100
percent of the common shares of PTC for $U.S. 1 million.  The equity investor
acted as a consultant to Biovail from November 1999 to November 2001.

 

17.           On June 29, 2001, the equity investor entered into a Share Option
Agreement pursuant to which the equity investor granted to Biovail an
irrevocable option, exercisable at any time until December 31, 2006 and at
Biovail’s sole discretion, to purchase all, but not less than all, of the
outstanding common shares of PTC, at a price that increased over time.

 

18.           On June 29, 2001, PTC entered into a Product Development and
Royalty Agreement (“PDRA”) with Biovail.  Under the PDRA, PTC contracted to
develop six products owned by Biovail Laboratories Inc. (“BLI”), a Biovail
subsidiary, in exchange for the receipt of royalties upon the commercialization
and sale of these products.  PTC was also granted a license to use certain
technology owned by BLI to complete the development of the products.

 

19.           During the period June 30, 2001 to December 31, 2002, PTC engaged
Biovail and third party developers to carry out research and development
activities for the products in question.

 

20.           On December 31, 2002, Biovail acquired 100 percent of the
outstanding shares of PTC for $22,600,000, including costs of acquisition. 
Biovail represents that, through the acquisition of PTC, Biovail extinguished
any future milestone or

 

5

--------------------------------------------------------------------------------


 

royalty obligations that Biovail may have had to PTC resulting from the approval
and successful commercialization of any of the products.

 

(b)           Biovail’s Failure to Disclose its Arrangements with PTC

 

21.           During the period from June 2001 to December 2002 an issuer’s
continuous disclosure obligations included the filing of an Annual Information
Form (“AIF”) and an annual and interim Management’s Discussion & Analysis
(“MD&A”) accompanying its financial statements.  OSC Rule 51-501- “AIF & MD&A”
set out the filing and delivery requirements of AIF and MD&A, as well as the
form and content of these documents.  The AIF was to be prepared in accordance
with Form 44-101F1 and the MD&A was to be prepared in accordance with
Form 44-101F2.

 

22.           Pursuant to these disclosure requirements, Biovail was required to
disclose, among other things, any event occurring during the reporting period
that was reasonably expected to have a material effect on Biovail’s business,
financial condition or results of operations.  Biovail filed AIFs and annual and
interim MD&As during the Material Time.

 

23.           On November 5, 2001, Biovail filed a Short Form Base Shelf
Prospectus with the Canadian provincial securities commissions in relation to
the potential sale of up to U.S. $1.5 billion in any combination of common
shares, debt securities and warrants.  Subsequently, on November 14, 2001 and
March 26, 2002, Biovail filed two Prospectus Supplements for offerings of 12.5
million common shares for U.S. $587.5 million and U.S. $400 million of senior
subordinated notes, respectively (the “Prospectus Supplements”).  All of these
filings are referred to collectively as the “Prospectuses”.  Biovail was
required to provide full, true and plain disclosure of material facts in the
Prospectuses.

 

24.           The Prospectus Supplement filed on November 14, 2001 incorporated
by reference, among other things, the Q3 interim financial statements for the
2001 fiscal year.  The Prospectus Supplement filed on March 26, 2002 also
incorporated by reference, among other things, its press release dated
February 21, 2002 containing

 

6

--------------------------------------------------------------------------------


 

condensed consolidated balance sheets and income statements as at December 31,
2001.

 

25.           The transfer of the development of the products and the related
development expenses from Biovail to PTC was an event that was reasonably
expected to have a material effect on Biovail’s business, financial condition or
results of operations and was a material fact.

 

26.           The acquisition of PTC by Biovail was disclosed in a Form 20-F
filed on May 20, 2003, which contained the annual and Q4 interim financial
statements for its 2002 fiscal year.  This was several months after Biovail had
purchased PTC.

 

27.           Biovail failed to disclose in its Public Disclosure during the
Material Time the existence of PTC and the nature and substance of Biovail’s
arrangements with PTC.  In so doing, Biovail violated the requirements of
Ontario securities law and acted in a manner contrary to the public interest.

 

Misleading Information Provided to OSC Staff during Continuous Disclosure Review

 

28.           During the Continuous Disclosure Review, Staff requested
information from Biovail in relation to several issues, including the
arrangements between Biovail and PTC.

 

29.           A letter to Staff from Biovail dated January 28, 2003 contained
the following statement:  “[n]one of Biovail, nor any of its affiliates,
directors or officers were involved in the formation of [PTC]”.  This statement
was materially inaccurate.  By making this statement, Biovail violated Ontario
securities law and engaged in conduct contrary to the public interest.

 

Improper Revenue Recognition in Q2 2003 Financial Statements — the Wellbutrin XL
Bill and Hold Arrangement

 

30.           On July 29, 2003, Biovail released its financial results for the
quarter ending June 30, 2003 (the “Q2 2003 Press Release”).  These results were
further disseminated in a conference call and webcast held on July 29, 2003 (the
“Q2 2003 Analyst

 

7

--------------------------------------------------------------------------------


 

Call”).  Biovail subsequently filed financial statements for this quarter with
the Commission on August 29, 2003 (the “Q2 2003 Financial Statements”).

 

31.           The Q2 2003 Press Release, Q2 2003 Analyst Call and the Q2 2003
Financial Statements included in Biovail’s revenue for the quarter approximately
U.S. $8 million relating to a sale of Wellbutrin XL (“WXL”) tablets to
GlaxoSmithKline PLC (“GSK”) that was purportedly carried out on a
“bill-and-hold” basis.  Inclusion of this amount in revenue for the quarter
increased Biovail’s operating income by approximately U.S. $4.4 million.  The
transaction did not meet all of the revenue recognition requirements under
Canadian GAAP for a bill and hold arrangement.  Accordingly, the inclusion of
the revenue in Q2 2003 was improper.

 

(a)           The Wellbutrin XL Agreement

 

32.           On October 26, 2001, Biovail (through its subsidiary BLI) entered
into a Development, License and Co-Promotion Agreement with GSK.  This agreement
was modified by a Memorandum of Understanding effective January 1, 2003
(together, these two documents form the “Agreement”).  Under the Agreement,
Biovail agreed to manufacture and supply all of GSK’s requirements for tablets
of WXL.

 

33.           Under the Agreement, Biovail was to supply GSK with WXL tablets at
two price points: “trade” prices for tablets which were to be sold to the
public, and “sample” prices for tablets which were to be distributed free
through physicians in order to promote the tablets in the marketplace.

 

34.           Under the Agreement, the prices were fixed for sample tablets. 
Prices for trade tablets were based upon a tiered percentage of GSK’s net sales
of WXL, and were higher than the sample tablet prices.  The Agreement
contemplated that Biovail would package the trade tablets at its own expense.

 

35.           At the time of entering into the Agreement, WXL had not been
approved by the U.S. Food and Drug Administration, and thus could not be sold to
the public.

 

8

--------------------------------------------------------------------------------


 

36.           The FDA approved WXL on August 28, 2003.  This included approving
the form of packaging and labelling for WXL.

 

(b)           GSK’s Purchase Orders

 

37.           The Agreement did not impose an obligation on Biovail to
manufacture WXL prior to FDA approval.  The Agreement did not make specific
provision, whether through milestone payments or otherwise, for the expenses of
pre-launch manufacture of WXL.  It also did not specifically contemplate a price
at which pills manufactured prior to launch would be sold.

 

38.           During 2002, Biovail and GSK representatives met to discuss the
pre-launch manufacture of WXL.

 

39.           In April 2003, GSK sent out an initial order for 30,400,000 WXL
tablets, for which it proposed to pay the sample prices provided in the
Agreement (the “April Purchase Order”).  These tablets were requested for
June delivery.

 

40.           Throughout April, May and June 2003, GSK and Biovail
representatives continued to discuss the pre-launch manufacture of WXL.  The
parties agreed that in addition to the April Purchase Order, GSK would place an
order for WXL for which it would pay a fixed price.

 

41.           On June 20, 2003, GSK sent Biovail a purchase order requesting
27,090,000 WXL tablets at a fixed price per tablet and a $1.00 per bottle
packaging fee (the “June Purchase Order”).  The June Purchase Order replaced the
April Purchase Order and therefore also contained an order for 30,400,000 WXL
tablets at sample prices.

 

(c)           The Recognition of Revenue

 

42.           On June 30, 2003, Biovail invoiced GSK for a total of 18,020,244
WXL tablets at fixed trade prices for a total amount of $8,073,051.24 (the
“June Invoice”).  Biovail recorded this latter figure as revenue for its fiscal
quarter ending June 30, 2003.  The inclusion of this revenue increased Biovail’s
operating income for the quarter by approximately $4.4 million, which was a
material amount.

 

9

--------------------------------------------------------------------------------


 

(d)           The Purported Bill-And-Hold Arrangement

 

43.           The June Invoice identified by lot number the specific WXL tablets
that it encompassed (the “Specified Tablets”).  Biovail represents that,
subsequent to June 30, 2003, it maintained the Specified Tablets in a segregated
area of its warehouse in Steinbach, Manitoba, and in a designated “site” in its
inventory system.  Biovail did not, however, supply all of the Specified Tablets
to GSK in accordance with the terms reflected on the June Purchase Order and the
June Invoice.

 

44.           On August 1, 2003 and August 22, 2003, Biovail shipped some of the
Specified Tablets to GSK as sample product.  By August 31, 2003 Biovail had
replaced most of those Specified Tablets with new WXL tablets (the “Pill
Switch”).

 

45.           Biovail ultimately cancelled the June Invoice and re-issued a
different invoice, with different lot numbers, reflecting the sale of the new
WXL tablets at the fixed prices agreed in the June Purchase Order.  Credit notes
were issued to prevent double-billing.

 

46.           In July 2003, during the review of Biovail’s Q2 2003 financial
statements by Biovail’s auditors, Biovail was questioned about the sale of the
Specified Tablets at fixed trade prices.  Biovail did not, at that time, inform
its auditors that the sale was conducted on a “bill and hold” basis or of the
Pill Switch.

 

47.           In early 2004, as part of their 2003 year-end audit, Biovail’s
auditors questioned the WXL revenue recorded on June 30.  In response, Biovail
represented that the WXL arrangement had been conducted on a bill-and-hold
basis.  Biovail represented that it had reached an agreement with GSK prior to
June 30, 2003 that the Specified Tablets would be initially segregated within
its warehouse and later shipped to GSK after FDA approval was received.  The
auditors required Biovail to obtain confirmation of certain particulars of the
bill and hold arrangement that had not been memorialized in any contemporaneous
documentation.  Biovail asked for and received confirmation from GSK in the form
required by the auditor.

 

10

--------------------------------------------------------------------------------

 

(e)           Premature Recognition of Revenue

 

48.           Canadian GAAP provides that in most cases, revenue is not
recognized until the  passing of possession of goods.  In other words, in most
cases, revenue should not be recognized until delivery has occurred.  Delivery
generally is not considered to have occurred unless the product has been
delivered to the customer’s place of business or to another site specified by
the customer.

 

49.           “Bill and hold” transactions, in which delivery of the goods does
not immediately take place, provide an exception to general revenue recognition
principles.  Such transactions, however, must meet very specific accounting
requirements.

 

50.           Biovail represents that it recognized the revenue with respect to
the sale of the Specified Tablets on June 30, 2003 on a “bill and hold” basis.

 

51.           However, Biovail now acknowledges that the revenue recognition
requirements, under Canadian GAAP, for a “bill and hold” arrangement were not
met with respect to the Specified Tablets.

 

52.           Accordingly Biovail should not have recognized revenue in its Q2
2003 Financial Statements from the sale of WXL pills pursuant to the purported
“bill and hold” arrangement.    Biovail therefore violated Ontario securities
law and engaged in conduct contrary to the public interest.

 

53.           In its Q2 2003 Press Release and Q2 2003 Analyst Call, Biovail
disseminated the financial results which incorporated this improperly recognized
revenue.  Doing so violated Ontario securities law and was contrary to the
public interest.

 

Biovail’s Failure to Correct and Disclose on a Timely Basis a Material Financial
Statement Error — The Foreign Exchange Error

 

54.           On April 29, 2003 Biovail released its financial results for the
quarter ending March 31, 2003 (the “Q1 2003 Press Release”).  As set out above,
Biovail released its financial results for Q2 2003 on July 29, 2003.  On
October 30, 2003 Biovail released its financial results for the quarter ending
September 30, 2003 (the “Q3

 

11

--------------------------------------------------------------------------------


 

2003 Press Release”).  Biovail subsequently filed financial statements for the
first quarter on May 30, 2003 (the “Q1 2003 Financial Statements” ), for the
second quarter on August 29, 2003 (as defined above, the “Q2 2003 Financial
Statements”) and for the third quarter on November 28, 2003 (the “Q3 2003
Financial Statements”).

 

55.           Biovail failed to account properly for an obligation denominated
in Canadian dollars in its Q1 2003 Financial Statements, its Q2 2003 Financial
Statements and its Q3 2003 Financial Statements.  Although questions regarding
the proper recording of the Canadian dollar obligation had been raised by
Biovail accounting personnel in early July 2003, prior to the release of its Q2
2003 financial results and the filing of the Q2 2003 Financial Statements,
Biovail did not disclose the error until it issued on March 3, 2004 its earnings
release for the fourth quarter 2003 and the full fiscal year ended December 31,
2003 (the “March 3, 2004 Press Release”).

 

56.           In December of 2002, Biovail, through its subsidiary BLI, acquired
the rights to certain drugs.  In so doing, Biovail assumed an obligation
denominated in Canadian dollars.  Since Biovail reported its results in U.S.
dollars, it was required to account for this obligation in its financial
statements in U.S. dollars.  Biovail properly accounted for this obligation in
December 2002 when it converted the obligation from Canadian dollars to U.S.
dollars using the then current U.S.$/CAN$ exchange rate (“FX Rate”).

 

57.           Canadian GAAP requires that any outstanding balance of a foreign
currency denominated obligation that is a monetary item be revalued using the FX
Rate current at each balance sheet date.  At March 31, 2003, however, Biovail,
continued to use the FX Rate from December 2002 (the “Error”).  Biovail also
continued to use the FX Rate from December 2002 on June 30, 2003 and
September 30, 2003.  The interim financial statements for Q1, Q2 and Q3 of 2003
therefore did not accurately reflect any unrealized exchange losses or gains and
the outstanding balance of the obligation.

 

12

--------------------------------------------------------------------------------


 

58.           In early July 2003, the Error was raised with Biovail by BLI. 
Biovail represents that no immediate steps were taken to analyse the issue and
confirm whether the appropriate accounting treatment was being used.  The
interim financial statements issued for Q2 2003 and Q3 2003 continued to record
the debt obligation based on the FX Rate as of December 2002.

 

59.           In 2004, in consultation with its auditors, Biovail took steps to
file restated interim financial statements for Q1, Q2 and Q3 2003.  Biovail
disclosed the Error in a Press Release on March 3, 2004 and filed its restated
interim financial statements on May 14, 2004. As a result of the restatement,
Biovail’s net income decreased by U.S. $5.4 million and $3.9 million for the Q1
and Q2 2003 Financial Statements respectively, and increased by $3.1 million for
the Q3 2003 Financial Statements.

 

60.           In relation to the Error, Biovail failed to promptly analyze and
deal with an issue that had the potential to, and did in fact, have a material
effect on their financial statements.  This resulted in the material
under-reporting of income in one quarter, and the material over-reporting of
income in two quarters.  Biovail’s conduct in this regard was contrary to
Ontario securities law and the public interest.

 

Biovail’s Statements in Press Releases — The Truck Accident

 

61.           Biovail made statements in press releases issued on October 3, 8
and 30, 2003 and March 3, 2004 that, in a material respect, inaccurately
disclosed the implications, for Biovail, of a truck accident that occurred on
October 1, 2003.

 

62.           The press releases concerned Biovail’s disclosure that its
preliminary financial results for its third quarter of 2003 would be below
previously issued guidance.  Particulars of the  statements are outlined below.

 

(a)           Biovail’s Revenue and Earnings Expectations

 

63.           On February 7, 2003, Biovail publicly disclosed in a press release
its revenue and earnings guidance for 2003.  The revenue range projected for the
third quarter of 2003 was U.S. $260 million to U.S. $300 million.

 

13

--------------------------------------------------------------------------------


 

64.           Biovail did not achieve its third quarter 2003 revenue and
earnings expectations.  Rather, in its October 30, 2003 press release, Biovail
reported U.S. $215.3 million in revenue for that quarter.

 

(b)           The October 3, 2003 Press Release

 

65.           In a press release issued on October 3, 2003 (the “October 3, 2003
Press Release”), Biovail stated that its preliminary results for its 2003 third
quarter “will be below previously issued guidance…Contributing significantly to
this unfavourable variance was the loss of revenue and income associated with a
significant in-transit shipment loss of Wellbutrin XL as a result of a traffic
accident … Revenue associated with this shipment is in the range of [U.S.] $10
to [U.S.] $20 million”.

 

66.           A truck carrying WXL tablets, destined for GSK’s facility in the
United States, departed from Biovail’s warehouse in Steinbach, Manitoba on
September 30, 2003.

 

67.           The contractual delivery term between Biovail and GSK meant that
Biovail would be entitled to recognize the revenue associated with a WXL
shipment only when that shipment reached GSK’s facility.

 

68.           The truck carrying the WXL shipment was scheduled to reach GSK’s
facility after September 30, 2003. Biovail, therefore, could recognize the
revenue associated with the WXL shipment only in its fourth quarter which ended
on December 31, 2003.

 

69.           On October 1, 2003, the truck carrying the WXL shipment was
involved in an accident. However, given the f.o.b. destination contractual term,
the truck accident had no impact on Biovail’s revenue for its 2003 third
quarter.

 

70.           The traffic accident referred to in the press release was
therefore not a reason for Biovail’s failure to meet its previously issued
revenue guidance for the third quarter of 2003.

 

71.           The October 3, 2003 Press Release also stated that “[r]evenue
associated with the [WXL] shipment was in the range of [U.S.] $10 million to
[U.S.] $20 million”. 

 

14

--------------------------------------------------------------------------------


 

This statement was incorrect.  Regardless of the truck accident, Biovail would
not have been able to recognize the associated revenue until its fourth quarter
for the reasons outlined above.  Further, Biovail’s statement that the value of
the WXL shipment was U.S. $10 million to U.S. $20 million was materially in
error.  Biovail later stated in a March 3, 2004 press release, discussed below,
that the “actual revenue loss” from the shipment on the truck was U.S. $5
million.

 

(c)           The October 8, 2003 Press Release

 

72.           On October 8, 2003, Biovail issued a further press release (the
“October 8, 2003 Press Release”) which stated that Biovail had recovered the WXL
shipment involved in the accident and that 60 percent of the shipment was
saleable and might be re-shipped within 30 days.  The press release went on to
state “Biovail re-confirms that the sales value of these goods is within
previously stated guidance”.

 

(d)           The October 30, 2003 Press Release

 

73.           In its earnings press release for the third quarter of 2003 issued
on October 30, 2003 (the “October 30, 2003 Press Release”), Biovail stated that
“[a] late third quarter 2003 shipment of Wellbutrin XL involved in an accident
outside of Chicago was returned to Biovail’s facility on October 8, 2003 for
inspection.  No revenue was recognized from this shipment in Q3 2003.”

 

(e)           The March 3, 2004 Press Release

 

74.           The March 3, 2004 Press Release stated that “Biovail announced [on
October 3, 2003] that its estimated revenue from Wellbutrin XL for third quarter
2003 would be less than [U.S.] $10 million partially as a result of the truck
accident and that the loss in revenue due to the accident would be in the range
of [U.S.] $10.0 million to [U.S.] $20.0 million”.  The March 3, 2004 Press
Release further stated that “the actual revenue loss from the accident was
determined to be [U.S.] $5.0 million”. In fact, Biovail knew that there was no
revenue loss in Q3 2003 as a result of the truck accident.

 

15

--------------------------------------------------------------------------------


 

75.           The October 8 and October 30, 2003 Press Releases, and the
March 3, 2004 Press Release continued to disseminate the prior information
provided by Biovail in its October 3, 2003 Press Release and failed to correct
the incorrect information previously provided to the investing public.

 

(f)            October 3, 2003 Analyst Call

 

76.           Biovail held a conference call with analysts and a webcast held on
October 3, 2003 following the release of the October 3, 2003 Press Release (the
“October 3, 2003 Analyst Call”).  During the October 3, 2003 Analyst Call,
Biovail stated that the accident would have a material negative financial impact
on its third quarter revenues.  Biovail further stated that the negative impact
of the truck accident on revenue would be in the range of U.S. $15 million to
U.S. $20 million.

 

77.           During the October 3, 2003 Analyst Call, an analyst questioned
whether the accident would have fourth quarter rather than third quarter
implications. Biovail responded that it was purely a third quarter issue.

 

78.           For the reasons previously described, the above statements were
incorrect in a material respect.

 

(g)           October 2003 Investor Meetings

 

79.           In October 2003, Biovail held a series of meetings with investors
to, among other things, deal with questions surrounding the truck accident and
the related announcements that followed (the “Investor Meetings”). The Investor
Meetings took place in various cities on October 10, 13, 14 and 15 of 2003.  The
presentation materials contained similar incorrect statements to those described
above.

 

80.           Specifically, the presentation materials included a slide with the
heading “Revised third quarter guidance” which stated “Revenue and EPS effected
(sic) by three items[:] 1. Wellbutrin XL shipment / traffic accident …”. 
Another slide entitled “Wellbutrin XL — timing issue” stated “Impact to Q3 …
Revenue [U.S.] $10 to [U.S.] $20 million”.

 

16

--------------------------------------------------------------------------------


 

81.           In summary, in the October 3, 2003 Press Release, Biovail made the
claim that a truck accident was one of the reasons for Biovail’s failure to meet
previously issued revenue guidance for the quarter. Also, Biovail disseminated
information in its statement that the revenue associated with the WXL shipment
was in the range of U.S. $10 million to U.S. $20 million.  Biovail repeated, or
implicitly reinforced these claims during the October 3, 2003 Analyst Call, and
in statements made in the October 8, 2003 Press Release, the October 30, 2003
Press Release, the March 3, 2004 Press Release and the Investor Meetings.

 

82.           Biovail should have taken greater care, from the outset, to
accurately assess the revenue associated with the product on the truck, and to
accurately assess whether, but for the accident, it would have been able to
recognize revenue from the sale of the product on the truck in Q3.  Upon
learning the true state of affairs, Biovail should have clearly disclosed, at
the earliest opportunity, that the truck accident was a Q4 issue.  Biovail
should have clearly disclosed, at the earliest opportunity, the revenue
associated with the product on the truck.  Biovail should have clearly
disclosed, at the earliest opportunity, that previous statements suggesting that
the truck accident was one of the reasons for the Q3 earnings miss, and that the
revenue associated with the product on the truck was between $10 million and $20
million, were incorrect.  By failing to do so, Biovail violated Ontario
securities law and engaged in conduct contrary to the public interest.

 

V.            TERMS OF SETTLEMENT

 

83.           Biovail agrees to the terms of settlement listed below.

 

84.           The Commission will make an order pursuant to section 127(1) and
section 127.1 of the Act that:

 

(a)           The Settlement Agreement be approved;

 

(b)           Biovail be reprimanded;

 

17

--------------------------------------------------------------------------------


 

(c)                                  Biovail pay an administrative penalty of
CAN$5 million, to be paid to or for the benefit of third parties designated by
the Commission, pursuant to section 3.4(2) of the Act;

 

(d)                                 Biovail pay CAN$1.5 million in respect of a
portion of the costs of the investigation and hearing in relation to his matter;

 

(e)                                  Pursuant to a Consent Final Judgment
entered in the United States District Court for the Southern District of New
York in Securities and Exchange Commissions v. Biovail Corporation, et al.,
dated March 18, 2008, Biovail has retained a consultant (the “Consultant”) to
conduct a comprehensive examination and review of Biovail’s internal accounting
controls, policies and procedures, training, ethics and compliance policies and
procedures and other matters (the “Review”).  The terms of reference for the
Consultant are attached hereto as Schedule “C”.  The Consultant is required to
provide reports from time to time to Biovail’s board of directors, audit
committee and the United States Securities and Exchange Commission.  Biovail
will provide Staff with copies of any such reports;

 

(f)                                    Biovail shall retain a further consultant
acceptable to Staff (the “Ontario Consultant”) to examine and report on
Biovail’s training of its personnel concerning compliance with the financial and
other reporting requirements of Ontario securities law (the “Ontario Review”). 
In conducting the Ontario Review, the Ontario Consultant shall consider the
investigations carried out by, and the reports prepared by, the Consultant
pursuant to the Review, and may conduct such further investigations as are
reasonably necessary.  The terms of reference for the Ontario Review are
attached hereto as Schedule “D”; and

 

(g)                                 Biovail shall use its best efforts to ensure
that individuals who are current or former Biovail employees, and whom Staff
wishes to interview, or call to testify at the hearing in this proceeding, are
made available as Staff may reasonably require.  Biovail shall use its best
efforts to provide such

 

18

--------------------------------------------------------------------------------


 

additional documentation as Staff may reasonably require for the purposes of
this proceeding.

 

VI.           STAFF COMMITMENT

 

85.           If the Commission approves this Settlement Agreement, Staff will
not commence  any proceeding against Biovail under Ontario securities law in
relation to the facts alleged in the Notice of Hearing.

 

86.           If the Commission approves this Settlement Agreement and Biovail
fails to comply with any of the terms of the Settlement Agreement, Staff may
bring proceedings under Ontario securities law against Biovail. These
proceedings may be based on, but are not limited to, the facts alleged in the
Notice of Hearing as well as the breach of the Settlement Agreement.

 

VII.         PROCEDURE FOR APPROVAL OF SETTLEMENT

 

87.           The parties will seek approval of this Settlement Agreement at a
public hearing before the Commission according to the procedures set out in this
Settlement Agreement and the Commission’s Rules of Practice.

 

88.           Staff and Biovail agree that this Settlement Agreement will form
all of the agreed facts that will be submitted at the settlement hearing, unless
the parties agree that additional facts should be submitted at the settlement
hearing.

 

89.           If the Commission approves this Settlement Agreement, Biovail
agrees to waive all rights to a full hearing, judicial review or appeal of this
matter under the Act.

 

90.           If the Commission approves this Settlement Agreement, neither
party will make any public statement that is inconsistent with this Settlement
Agreement or with any additional agreed facts submitted at the settlement
hearing.

 

91.           Whether or not the Commission approves this Settlement Agreement,
Biovail will not use, in any proceeding, this Settlement Agreement or the
negotiation or process of approval of this agreement as the basis for any attack
on the Commission’s

 

19

--------------------------------------------------------------------------------


 

jurisdiction, alleged bias, alleged unfairness, or any other remedies or
challenges that may otherwise be available.

 

PART VIII — DISCLOSURE OF SETTLEMENT AGREEMENT

 

92.           If the Commission does not approve this Settlement Agreement or
does not make the order attached as Schedule “A” to this Settlement Agreement:

 

(a)                                  this Settlement Agreement and all
discussions and negotiations between Staff and Biovail before the settlement
hearing takes place will be without prejudice to Staff and Biovail; and

 

(b)                                 Staff and Biovail will each be entitled to
all available proceedings, remedies and challenges, including proceeding to a
hearing of the allegations contained in the Notice of Hearing.  Any proceedings,
remedies and challenges will not be affected by this Settlement Agreement, or by
any discussions or negotiations relating to this agreement.

 

93.           Both parties will keep the terms of the Settlement Agreement
confidential until the Commission approves the Settlement Agreement.  At that
time, the parties will no longer have to maintain confidentiality.  If the
Commission does not approve the Settlement Agreement, both parties must continue
to keep the terms of the Settlement Agreement confidential, unless they agree in
writing not to do so or if required by law.

 

PART IX — EXECUTION OF SETTLEMENT AGREEMENT

 

94.           The parties may sign separate copies of this agreement. Together,
these signed copies will form a binding agreement.

 

95.           A fax copy of any signature will be treated as an original
signature.

 

20

--------------------------------------------------------------------------------


 

DATED AT Toronto, this 7th day of January, 2009

 

 

STAFF OF THE ONTARIO SECURITIES COMMISSION

 

 

 

 

 

 

By:

 

 

 

 

Name: Peggy Dowdall-Logie

 

 

 

Title: Executive Director

 

 

 

 

 

 

 

 

 

BIOVAIL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Wendy Kelley

 

 

 

Title: General Counsel & Corporate Secretary

 

 

 

I have authority to bind the corporation

 

21

--------------------------------------------------------------------------------

 

SCHEDULE — “A” — DRAFT ORDER

 

IN THE MATTER OF THE SECURITIES ACT,


R.S.O. 1990, C.S.5, AS AMENDED


 


- AND —


 


IN THE MATTER OF BIOVAIL CORPORATION, EUGENE N. MELNYK, BRIAN H. CROMBIE, JOHN
R. MISZUK AND KENNETH G. HOWLING


 

ORDER

(Sections 127 and 127.1)

 

WHEREAS on March 24, 2008 the Ontario Securities Commission (the “Commission”)
issued a Notice of Hearing and related Statement of Allegations (the “Notice of
Hearing”) against Biovail Corporation (“Biovail”), Eugene N. Melnyk , Brian H.
Crombie, John R. Miszuk  and Kenneth G. Howling;

 

AND WHEREAS Biovail has entered into a settlement agreement with Staff of the
Commission dated January 7, 2009 (the “Settlement Agreement”) in relation to the
matters set out in the Notice of Hearing;

 

UPON reviewing the Notice of Hearing and Settlement Agreement, and upon hearing
submissions from counsel for Biovail and for Staff of the Commission;

 

AND WHEREAS the Commission is of the opinion that it is in the public interest
to make this Order;

 

IT IS HEREBY ORDERED that:

 

1.                                       The Settlement Agreement is approved.

 

2.                                       Biovail is reprimanded.

 

22

--------------------------------------------------------------------------------


 

3.                                       Biovail shall pay an administrative
penalty of CAN$5,000,000.00 to be paid to or for the benefit of third parties
designated by the Commission, pursuant to section 3.4(2) of the Act.

 

4.                                       Biovail shall pay CAN$1,500,000.00 in
respect of a portion of the costs of the investigation and hearing in relation
to his matter.

 

5.                                       Pursuant to a Consent Final Judgment
entered in the United States District Court for the Southern District of New
York in Securities and Exchange Commissions v. Biovail Corporation, et al.,
dated March 18, 2008, Biovail has retained a consultant (the “Consultant”) to
conduct a comprehensive examination and review of Biovail’s internal accounting
controls, policies and procedures, training, ethics and compliance policies and
procedures and other matters (the “Review”).  The terms of reference for the
Consultant are attached to the Settlement Agreement as Schedule “C”.  The
Consultant is required to provide reports from time to time to Biovail’s board
of directors, audit committee and the United States Securities and Exchange
Commission.  Biovail will provide Staff with copies of any such reports.

 

6.                                       Biovail shall retain a further
consultant acceptable to Staff (the “Ontario Consultant”) to examine and report
on Biovail’s training of its personnel concerning compliance with the financial
and other reporting requirements of Ontario securities law (the “Ontario
Review”).  In conducting the Ontario Review, the Ontario Consultant shall
consider the investigations carried out by, and the reports prepared by, the
Consultant pursuant to the Review, and may conduct such further investigations
as are reasonably necessary.  The terms of reference for the Ontario Review are
attached to the Settlement Agreement as Schedule “D”.

 

7.                                       Biovail shall use its best efforts to
ensure that individuals who are current or former Biovail employees, and whom
Staff wishes to interview, or call to testify at the hearing in this proceeding,
are made available as Staff may reasonably require.  Biovail shall use its best
efforts to provide such additional documentation as Staff may reasonably require
for the purposes of this proceeding.

 

23

--------------------------------------------------------------------------------


 

Dated at Toronto this            day of January, 2009.

 

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

SCHEDULE “B” — BIOVAIL’S PUBLIC DISCLOSURE

 

Document Description

 

Content

 

Filing Date

Form 20-F — For the year ended December 31, 2001

 

AIF, Cdn. and U.S. GAAP MD&A and financial statements

 

21-May-2002

Form 20-F — For the year ended December 31, 2002

 

AIF, Cdn. and U.S. GAAP MD&A and financial statements

 

20-May-2003

Form 6K — For the quarter ended September 30, 2001

 

U.S. GAAP MD&A and financial statements

 

13-Nov-2001

Third Quarter 2001 Interim Report - For Canadian Regulatory Purposes

 

Cdn. GAAP MD&A and financial statements

 

13-Nov-2001

Form 6K - For the quarter ended March 31, 2002

 

Cdn.. and U.S. GAAP MD&A and financial statements

 

30-May-2002

Form 6K - For the quarter ended June 30, 2002

 

Cdn. and U.S. GAAP MD&A and financial statements

 

29-Aug-2002

Form 6K - For the quarter ended September 30, 2002

 

Cdn. and U.S. GAAP MD&A and financial statements

 

26-Nov-2002

Shelf Prospectus

 

—

 

05-Nov-2001

Prospectus Supplement

 

—

 

14-Nov-2001

Prospectus Supplement

 

—

 

26-Mar-2002

 

25

--------------------------------------------------------------------------------


 

SCHEDULE “C” — TERMS OF REFERENCE FOR THE CONSULTANT

 

5.                                       Defendant agrees to comply with the
following undertakings:

 

A.                                   Retention of a Consultant

 

i.                                          Biovail shall retain, pay for, and
enter into an agreement with an independent consultant (“Consultant”), not
unacceptable to the Commission staff, to conduct a comprehensive examination and
review of the areas specified below and to make recommendations to Biovail’s
board of directors and the Commission staff. The Consultant’s compensation and
expenses shall be borne exclusively by Biovail, and shall not be deducted from
any amount due under the provisions of the Final Judgment.

 

ii.                                       The agreement with the Consultant
(“Agreement”) shall provide that the Consultant examine:

 

a.                                  Biovail’s internal accounting controls and
its internal controls over financial reporting, provided, however, that the
Consultant may, if appropriate, rely on Biovail’s independent accountant’s
attestation and report on management’s assessment of the effectiveness of
Biovail’s internal control structure and procedures pursuant to Section 404 of
the Sarbanes-Oxley Act;

 

b.                                 The policies, procedures, and effectiveness
of Biovail’s regulatory and compliance functions, including the operations of
any committees or other mechanisms established to review and approve
transactions or for the purpose of preventing the recording of transactions or
financial reporting results in a manner that is not in compliance with U.S.
generally accepted accounting principles;

 

c.                                       Biovail’s training of its accounting
staff concerning financial reporting and U.S. generally accepted accounting
principles;

 

d.                                      Biovail’s ethics and compliance
policies, including the adequacy and effectiveness of any whistleblower
procedures designed to allow employees and others to report confidentially
matters that may bear on Biovail’s financial reporting obligations;

 

e.                                       Biovail’s records management and
retention policies and procedures, including without limitation such procedures
with respect to e-mail and other electronically stored information;

 

f.                                         The functioning of Biovail’s audit
committee, including

 

26

--------------------------------------------------------------------------------


 

the audit committee’s policies and procedures and the methods for the selection
of its members;

 

g.                                      Biovail’s policies and procedures with
respect to compliance with Rule 302(b) of Regulation S-T;

 

h.                                      Biovail’s investor relations and public
affairs functions, including policies and procedures designed to enhance the
quality and accuracy of Biovail’s press releases, investor conference calls, and
other similar public disclosures;

 

i.                                          Biovail’s policies and procedures
concerning its communications with its outside auditors.

 

B.                                 Consultant’s Reporting Obligations

 

i.                                                      The Consultant shall
issue a report to Biovail’s board of directors, its audit committee, and to the
Commission staff within three months of appointment, provided however, that the
Consultant may seek to extend the period of review for one additional
three-month term by requesting such an extension from the Commission’s staff.
The Commission’s staff, after consultation with Biovail, shall have discretion
to grant such extension for the period requested if deemed reasonable and
warranted.

 

ii.                                                   The Consultant’s report
shall address the Consultant’s review of the areas specified in paragraph 5.A.ii
above and shall include a description of the review performed, the conclusions
reached, the Consultant’s recommendations for any changes or improvements to
Biovail’s policies and procedures as the Consultant reasonably deems necessary
to conform to the law and best practices, and a procedure for implementing the
recommended changes or improvements.

 

iii.                                                Biovail shall adopt a11
recommendations contained in the Consultant’s report, provided, however, that
within forty-five days of its receipt of the report, Biovail shall in writing
advise the Consultant and the Commission staff of any recommendation that it
considers to be unnecessary or inappropriate. With respect to any recommendation
that Biovail considers unnecessary or inappropriate, Biovail need not adopt that
recommendation at that time but shall propose in writing an alternative policy,
procedure, or system designed to achieve the same objective or purpose.

 

iv.                                               As to any recommendations of
the Consultant with respect to which Biovail and the Consultant do not agree,
such parties shall attempt in good faith to

 

27

--------------------------------------------------------------------------------


 

reach an agreement within ninety days of the issuance of the Consultant’s
report. In the event Biovail and the Consultant are unable to agree on an
alternative proposal, Biovail shall abide by the determinations of the
Consultant.

 

v.                                                  Biovail shall retain the
Consultant for a period of twelve months from the date of appointment in
accordance with paragraph 5.C below. After the Consultant’s recommendations
become final pursuant to paragraph 5.B above, the Consultant shall oversee the
implementation of such recommendations and provide a report to Biovail’s board
of directors, its audit committee, and to the Commission staff twelve months
after appointment concerning the progress of the implementation. If, at the
conclusion of this twelve-month period, less than all the recommendations of the
consultant (to the extent deemed significant by the Commission staff) have been
substantially implemented for at least two successive fiscal quarters, the
Commission staff may, in its discretion, direct Biovail to extend the
Consultant’s term of appointment until such time as all recommendations (to the
extent deemed significant by the Commission staff) have been substantially
implemented for at least two successive fiscal quarters.

 

vi.                                               In addition to the reports
identified above, the Consultant shall provide Biovail’s board of directors, its
audit committee, and the Commission staff with such documents or other
information concerning the areas specified in paragraph 5.A.ii above as any of
them may request during the pendency or at the conclusion of the review.

 

C.                                 Terms of Consultant’s Retention

 

i.                                          Within forty-five days after the
date of entry of the Final Judgment, Biovail will submit to the Commission staff
a proposal setting forth the identity, qualifications, and proposed terms of
retention of the Consultant. The Commission staff, within thirty days of such
notice, will either (a) deem Biovail’s choice of Consultant and proposed terms
of retention not unacceptable or (b) require Biovail to propose an alternative
Consultant and/or revised proposed terms of retention within fifteen days. This
process will continue, as necessary, until the proposed Consultant and retention
terms are not unacceptable to the Commission staff.

 

ii.                                       The Consultant shall have reasonable
access to all of Biovail’s books and records and the ability to meet privately
with Biovail’s personnel. Biovail shall

 

28

--------------------------------------------------------------------------------


 

instruct and otherwise encourage its officers, directors, and employees to
cooperate fully with the review conducted by the Consultant, and inform its
officers, directors, and employees that failure to cooperate with the review may
be grounds for dismissal, other disciplinary actions, or other appropriate
actions.

 

iii.                                    The Consultant shall have the right, as
reasonable and necessary in his or her judgment, to retain, at Biovail’s
expense, attorneys, accountants, and other persons or firms, other than
officers, directors, or employees of Biovail, to assist in the discharge of the
Consultant’s obligations. Biovail shall pay all reasonable fees and expenses (as
reasonably documented) of any persons or firms retained by the Consultant.

 

iv.                                   The Consultant shall make and keep notes
of interviews conducted, and keep a copy of documents gathered,. in connection
with the performance of his or her responsibilities, and require all persons and
firms retained to assist the Consultant to do so as well.

 

iv.                                   If the Consultant determines that he or
she has a conflict with respect to one or more of the areas described in
paragraph 5.A.ii above, he or she shall delegate his or her responsibilities
with respect to that subject to a person who is chosen by the Consultant and who
is not unacceptable to the Commission staff.

 

vi.                                   For the period of engagement and for a
period of two years from completion of the engagement, the Consultant shall not
enter into any employment, consultant, attorney-client, auditing, or other
professional relationship with Biovail, or any of its present or former
affiliates, directors, officers, employees, or agents acting in their capacity
as such, and shall require that any firm with which the Consultant is affiliated
or of which the Consultant is a member, or any person engaged to assist the
Consultant in performance of the Consultant’s duties under the Final Judgment
not, without prior written consent of the Commission staff, enter into any
employment, consultant, attorney-client, auditing, or other professional
relationship with Biovail, or any of its present or former affiliates,
directors, officers, employees, or agents acting in their capacity as such for
the period of the engagement and for a period of two years after the engagement.

 

29

--------------------------------------------------------------------------------

 

 

SCHEDULE “D” — TERMS OF REFERENCE FOR

THE ONTARIO REVIEW

 

A.                                   Retention of the Ontario Consultant

 

i.                                          The Ontario Consultant’s
compensation and expenses shall be borne exclusively by Biovail.

 

B.                                     The Ontario Consultant’s Reporting
Obligations

 

i.                                          The Ontario Consultant shall issue a
report to Biovail’s board of directors, its audit committee, and to Staff within
three months of appointment, provided however, that the Ontario Consultant may
seek to extend the period of review for one additional three-month term by
requesting such an extension from Staff.  Staff, after consultation with
Biovail, shall have discretion to grant such extension for the period requested
if deemed reasonable and warranted.

 

ii.                                       The Ontario Consultant’s report shall
address the Ontario Consultant’s review of the areas specified in paragraph
84(f) of the Settlement Agreement and shall include a description of the review
performed, the conclusions reached, the Ontario Consultant’s recommendations for
any changes or improvements to Biovail’s policies and procedures as the Ontario
Consultant reasonably deems necessary to conform to the law and best practices,
and a procedure for implementing the recommended changes or improvements.

 

iii.                                    Biovail shall adopt all recommendations
contained in the Ontario Consultant’s report, provided, however, that within
forty-five days of its receipt of the report, Biovail shall in writing advise
the Ontario Consultant and Staff of any recommendation that it considers to be
unnecessary or inappropriate. With respect to any recommendation that Biovail
considers unnecessary or inappropriate, Biovail need not adopt that
recommendation at that time but shall propose in writing an alternative policy,
procedure, or system designed to achieve the same objective or purpose.

 

30

--------------------------------------------------------------------------------


 

iv.                                   As to any recommendations of the Ontario
Consultant with respect to which Biovail and the Ontario Consultant do not
agree, such parties shall attempt in good faith to reach an agreement within
ninety days of the issuance of the Ontario Consultant’s report.  In the event
Biovail and the Ontario Consultant are unable to agree on an alternative
proposal, Biovail shall abide by the determinations of the Ontario Consultant.

 

v.                                      Biovail shall retain the Ontario
Consultant for a period of twelve months from the date of appointment.  After
the Ontario Consultant’s recommendations become final pursuant to paragraph iv
above, the Ontario Consultant shall oversee the implementation of such
recommendations and provide a report to Biovail’s board of directors, its audit
committee, and to Staff twelve months after appointment concerning the progress
of the implementation.  If, at the conclusion of this twelve-month period, less
than all the recommendations of the consultant (to the extent deemed significant
by Staff) have been substantially implemented for at least two successive fiscal
quarters, Staff may, in its discretion, direct Biovail to extend the Ontario
Consultant’s term of appointment until such time as all recommendations (to the
extent deemed significant by Staff) have been substantially implemented for at
least two successive fiscal quarters.

 

vi.                                   In addition to the reports identified
above, the Ontario Consultant shall provide Biovail’s board of directors, its
audit committee, and Staff with such documents or other information concerning
the areas specified in paragraph 84(f) of the Settlement Agreement as any of
them may request during the pendency or at the conclusion of the review.

 

C.                                     Terms of the Ontario Consultant’s
Retention

 

i.                                          Within forty-five days after the
approval of the Settlement Agreement, Biovail will submit to Staff a proposal
setting forth the identity, qualifications, and proposed terms of retention of
the Ontario Consultant. Staff, within thirty days of such notice, will either
(a) deem Biovail’s choice of Ontario Consultant and proposed terms of retention
not unacceptable or

 

31

--------------------------------------------------------------------------------


 

(b) require Biovail to propose an alternative Ontario Consultant and/or revised
proposed terms of retention within fifteen days. This process will continue, as
necessary, until the proposed Ontario Consultant and retention terms are not
unacceptable to Staff.

 

ii.                                       The Ontario Consultant shall have
reasonable access to all of Biovail’s books and records and the ability to meet
privately with Biovail’s personnel. Biovail shall instruct and otherwise
encourage its officers, directors, and employees to cooperate fully with the
review conducted by the Ontario Consultant, and inform its officers, directors,
and employees that failure to cooperate with the Ontario Review may be grounds
for dismissal, other disciplinary actions, or other appropriate actions.

 

iii.                                    The Ontario Consultant shall have the
right, as reasonable and necessary in his or her judgment, to retain, at
Biovail’s expense, lawyers, accountants, and other persons or firms, other than
officers, directors, or employees of Biovail, to assist in the discharge of the
Ontario Consultant’s obligations. Biovail shall pay all reasonable fees and
expenses (as reasonably documented) of any persons or firms retained by the
Ontario Consultant.

 

iv.                                   The Ontario Consultant shall make and keep
notes of interviews conducted, and keep a copy of documents gathered, in
connection with the performance of his or her responsibilities, and require all
persons and firms retained to assist the Ontario Consultant to do so as well.

 

32

--------------------------------------------------------------------------------

 
